      Case: 4:18-cv-00181-SA-JMV Doc #: 42 Filed: 06/17/19 1 of 3 PageID #: 327



          IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF MISSISSIPPI
                      GREENVILLE DIVISION


KWAITEL JACKSON                                                   PLAINTIFF

VS.                              CIVIL ACTION NO.: 4:18-cv-00181-SA-JMV

CITY OF LELAND, LELAND POLICE
DEPARTMENT, MAYOR KENNY THOMAS,
Individually and in his Official Capacity,
CHIEF BILLY BARBER, Individually and in
His Official Capacity, OFFICER COREY
WEATHERSPOON, Individually and in
His Official Capacity, and DEFENDANTS
ROBERT L. COMBS, in His Individual and
Official Capacity and KAYLAN M. JAMES,
in His Individual and Official Capacity                           DEFENDANTS



                    RESPONSE TO MOTION TO DISMISS
        COMES NOW, Plaintiff, Kwaitel Jackson, by and through counsel, and

files this his response to Defendants’ motion to dismiss [Doc.#34] and in support

hereof would show the following, to-wit:

1.     That Plaintiff has no objection to Court granting the relief requested by

Defendants in said motion. [Doc.#34].

2.     Plaintiff objection to Defendants reservation of rights pertaining to the

issued of qualified immunity and requests that Defendants be required to file a

motion asserting qualified immunity within a reasonable time set by this Court.
Case: 4:18-cv-00181-SA-JMV Doc #: 42 Filed: 06/17/19 2 of 3 PageID #: 328




 RESPECTFULLY SUBMITTED, this the 17th day of June, 2019.


                                  /s/ ASHLEY N. HARRIS
                                 ASHLEY N. HARRIS, MSB #104621
                                 The Law Office of Ashley N. Harris, PLLC
                                 Post Office Box 461
                                 Leland, Mississippi 38756
                                 Telephone: (662) P: 662-580-5161
                                 Email: ashleyharrisesq@gmail.com



                                 /s/ WILLIE GRIFFIN
                                 WILLIE GRIFFIN, MS BAR # 5022
                                 Bailey & Griffin, P. A.
                                 Post Office Box 189
                                 Greenville, MS 38702-0189
                                 Telephone: (662) 335-1966
                                 Email: wgriffinlawyer@aol.com

                                 ATTORNEYS FOR PLAINTIFF
     Case: 4:18-cv-00181-SA-JMV Doc #: 42 Filed: 06/17/19 3 of 3 PageID #: 329




                          CERTIFICATE OF SERVICE

      I, Willie Griffin, attorney for Plaintiff, do hereby certify that I have this day,

filed electronic the foregoing with the Clerk of Court by using the EFC system, which

sent notification of such filing to the following:


                                 Daniel J. Griffith, Esq.
                               Mary McKay Griffith, Esq.
                              Jacks Griffith Luciano, P. A.
                                     P.O. Box 1209
                                 Cleveland, MS 38751

                                  Wilton V. Byars, III
                                   Tiffany N. Carey
                           Daneil Coker Horton & Bell, P. A.
                                    P.O. Box 1396
                               Oxford, MS 38655-1396


      CERTIFIED, this the          17th day of June, 2019.


                                                       /s/ WILLIE GRIFFIN
                                                       WILLIE GRIFFIN
